Title: From George Washington to Lieutenant Colonel Joseph Reed, 25 March 1776
From: Washington, George
To: Reed, Joseph



My dear Sir,
Cambridge 25th Mar. 1776

Since my last, things remain nearly in Statu-quo—the Enemy have the best nack at puzling People I ever met with in my life. They have blown up—burst—and demolished the Castle, totally; and are now all in Nantasket Road—have been there ever since Wednesday; what doing the Lord knows—various are the conjectures; the Bostonians think there stay there absolutely necessary to fit them for Sea, as the Vessels neither in themselves, nor loading, was in any degree fit for a voyage; being loaded in great haste, and much disorder—this opinion is corroborated by a deserter from one of the Transports, who says they have yards, Booms, Bowsprits &ca yet to fix—Others

again think, that they have a mind to pass over the equinoctial Gale before they put out, not being in the best condition to stand one—Others, that they are waiting a re-inforcemt (which I believe they have receiv’d, as I have had an Acct of the Sailing of 15 Vessels from the West Indias, and that that number have been seen coming into the Road[)]. But my opinion of the matter is, that they want to retrieve their disgrace before they go off and I think a favourable oppertunity presents itself to them—they have now got their whole Force into one collected body, & no Posts to guard. we have detachd Six Regiments to New York—have many points to look to—and on Monday next, Ten Regimts of Militia which were brought in to serve till the first of April stand disengaged—From former experience, we have found it equally practicable to stop a torrent, as these people when their time is up; if this should be th⟨e⟩ case now, what more favourable opening can the Enemy wish for to make a rush upon our Lines—nay, upon the back of our Lines at Roxbury, as they can Land two Miles from them and pass behind. I am under more apprehension from them now than ever, and am taking every precaution I can to guard against the evil; but we have a kind of People to deal with who will not fear danger till the Bayonet is at their Breast, and then are susceptible enough of it.
I am Fortifying Fort Hill in Boston—demolishing the Lines on the Neck there (as it is a defence against the Country only) and make such other dispositions as appears necessary for A general defence—I can spare no more Men till I see the Enemys backs fairly turnd, and then shall hasten towards New York.
You mention Mr Webb in one of your Letters as Assistant—he will be agreeable enough to me if you think him qualified for the business—what kind of a hand he writes I know not—I believe but a crampt one; latterly none at all, as he has either the Gout or Rhumatism in both—He is a Man fond of Company—of gaiety—and of a tender Constitution; whether therefore, such a person would answer yr purpose so well as a plodding, methodical Person, whose sole business shd be to arrange his Papers &ca in such order as to produce any one, at any Instant it is called for, & capable at the sametime of composing a Letter, is what you have to consider. I can only add that I have no one

in view myself, & wish you success in your choice being with great Truth and sincerety Dr Sir Yr Affecte Servt

Go: Washington


P.S. I have taken occ[asio]n to hint to a certain Gentn in this Camp, without Introducg names, my app[rehensio]ns of his being concernd in Trade. He protests most solemnly that he is not, directly nor indirectly; & derives no other profit than the Congress allows him for defraying the expenses, to wit 5 p. Ct on the Goods purchasd.

